DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 – 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 6,643,855 (hereinafter Huang).
Regarding claim 1, Huang discloses a toilet comprising: a bowl (note bowl adj outlet (433) in fig. 4); a tank (40) positioned above the bowl; and a flush valve assembly (43) supported within the tank and in fluid communication with the bowl, the flush valve assembly comprising a flapper (431), a rigid support member (435) coupled to the flapper, and a lever arm (22) configured to cooperate with the support member and move the flapper between an open position wherein water flows into the bowl from the tank and a closed position wherein water remains in the tank (col. 2, ln. 14 – 21).
Regarding claim 2, Huang discloses the support member (435) extends approximately vertically within the tank (note fig. 4).
Regarding claim 3, Huang discloses the support member (435) defines a rigid post since it is described as a vertical bar (col. 2, ln. 20).
Regarding claim 4, Huang discloses the post (435) is configured to move in an upward direction to manually flush the toilet (col. 3, ln. 23 – 25) (fig. 4, fig. 12).
Regarding claim 5, Huang discloses the post (435) has an open channel (note fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of US Patent Application Publication 2007/0163034 (hereinafter Ogen).
Regarding claim 6, Huang shows all in the instant invention as claimed as set forth above but fails to show a portion of the lever arm is received within a portion of the channel to move the flapper between the open and closed positions. Attention is turned to Ogen which shows a flush valve assembly with a hollow post (32) and a lever arm (118) coupled to a flapper at least partially received by the hollow post. It would have been obvious to one having ordinary skill in the art at the time the invention was made to couple the lever arm directly to the channel of the post to reduce the number of parts thereby reducing manufacturing costs as is known in the art and evidenced by the teachings mentioned above.
Claims 7 – 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of US Patent 7,650,652 (hereinafter Schuster).
Regarding claims 7 – 8, Huang fails to show an electronic fill valve assembly, and a lever arm is operably coupled to the electronic fill valve assembly, a flush actuator assembly positioned with the tank and a housing, wherein the housing supports the flush actuator assembly and the fill valve assembly, Attention is turned to Schuster which shows an electronic fill valve assembly (123), and a lever arm is operably coupled to the electronic fill valve assembly (fig. 2), a flush actuator assembly (140) positioned with the tank (120) and a housing  (note housing enclosing system 140 in fig. 2), wherein the housing supports the flush actuator assembly and the fill valve assembly (fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fill valve and actuator assemblies of Huang to be electronic and supported by a housing to provide a more user configurable flushing system that is easy to operate as evidenced by the teachings mentioned above.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Nasrallah as applied to claims 7 and 8 above, and further in view of US Patent 7,757,708 (hereinafter Canfield).
Regarding claim 9, Huang fails to show an overflow device operably coupled to the fill valve assembly. Attention is turned to Canfield which teaches including an overflow device operably coupled to a fill valve assembly to prevent water from entering a toilet tank when an overflow scenario occurs in the bowl (col. 7, ln. 13 – 23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an overflow device operably coupled to the fill valve assembly to prevent water from entering a toilet tank and continuing to fill a toilet bowl when the bowl is clogged or the flapper valve is leaking as evidenced by the teachings of Canfield mentioned above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,995,481 in view of US Patent 3,928,874 (hereinafter Albertson). Regarding the current application invention, the granted US Patent recites all the features as set forth in claims 1 – 9 but fails to show wherein the handle assembly further comprises a blocking assembly configured to prevent rotation of the handle member when an overflow condition is sensed by the electronic sensing assembly. Attention is turned to Albertson which shows including a blocking assembly (6) for preventing rotation of a toilet flush handle when an overflow condition has occurred (col. 2, ln. 62 – 68). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a blocking assembly configured to prevent rotation of the handle member when an overflow condition is sensed by the electronic sensing assembly to prevent further flushing as evidenced by the teachings above.
It should be noted that claims 10 – 17 are directed to the invention that was elected in the parent case 16/289,701 while claims 1 – 9 are directed to a non-elected invention and accordingly are not subject to double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754